 
Exhibit 10c(6)
EXHIBIT B
TO
2002 EQUITY INCENTIVE PLAN


BROAD-BASED PERFORMANCE SHARE SUB-PLAN


(As amended effective January 1, 2007)




This Broad-Based Performance Share Sub-Plan (“Sub-Plan”) sets forth the rules
and regulations adopted by the Committee for issuance of Performance Share
Awards under Section 10 of the 2002 Equity Incentive Plan (“Plan”). These rules
and regulations shall apply to Awards granted effective on and after January 1,
2005. Capitalized terms used in this Sub-Plan that are not defined herein shall
have the meaning given in the Plan. In the event of any conflict between this
Sub-Plan and the Plan, the terms and conditions of the Plan shall control. No
award Agreement shall be required for participation in this Sub-Plan.


Section 1. Definitions


When used in this Sub-Plan, the following terms shall have the meanings as set
forth below, and are in addition to the definitions set forth in the Plan.


1.1
“Account” means the account used to record and track the number of Performance
Shares granted to each Participant as provided in Section 2.4.



1.2
“Award” as used in this Sub-Plan means each aggregate award of Performance
Shares as provided in Section 2.2.



1.3
“EBITDA” means earnings before interest, taxes, depreciation, and amortization
as determined from time to time by the Committee.



1.4
“EBITDA Growth” means the percentage increase (if any) in EBITDA for any Year,
as compared to the previous Year as determined from time to time by the
Committee.



1.5
“Peer Group” means the peer group of utilities designated by the Committee prior
to the beginning of the Performance Period for which an Award is granted.



1.6
“Performance Period” for purposes of this Sub-Plan means three consecutive Years
beginning with the Year in which an Award is granted.



1.7
“Performance Schedule” means Attachment 1 to this Sub-Plan, which sets forth the
Performance Measures applicable to this Sub-Plan.






--------------------------------------------------------------------------------


1.8
“Performance Share” for purposes of this Sub-Plan means each unit of an Award
granted to a Participant, the value of which is equal to the value of Company
Stock as hereinafter provided.



1.9
“Retire” or “Retirement” means termination of employment on or after:



(a) becoming 65 years old with at least 5 years of service;


(b) becoming 55 years old with at least 15 years of service; or


(c) achieving at least 35 years of service, regardless of age.


1.10
“Salary” means the regular base rate of compensation payable by the Company to a
Participant on an annual basis. Salary does not include bonuses, if any, or
incentive compensation, if any. Such compensation shall not be reduced by any
deferrals made under any other plans or programs maintained by the Company.



1.11
“Total Shareholder Return” means the total percentage return realized by the
owner of a share of stock during a relevant Year or any part thereof. Total
Shareholder Return is equal to the appreciation or depreciation in value of the
stock (which is equal to the closing value of the stock on the last trading day
of the relevant period minus the closing value of the stock on the last trading
day of the preceding Year) plus the dividends declared during the relevant
period, divided by the closing value of the stock on the last trading day of the
preceding Year.



1.12
“Year” means a calendar year.



Section 2. Sub-Plan Participation and Awards


2.1 Participation Selection. Participants under this Sub-Plan shall be
recommended by the Chief Executive Officer of the Sponsor and approved by the
Committee in its sole discretion as provided in Section 4.2 of the Sponsor of
the Plan.


2.2 Awards. Subject to any adjustments to be made under Section 2.5, the
Committee may, in its sole discretion, grant Awards to some or all of the
Participants in the form of a specific number of Performance Shares. The target
and maximum value of any Award granted to any Participant in any calendar Year
will be based upon the following:


Participant
Target Award
Maximum Award
Key Managers
   
Level I
25% of Salary
31.25% of Salary
Level II
15% of Salary
18.75% of Salary







--------------------------------------------------------------------------------



2.3 Award Valuation at Grant. In calculating the value of an Award for purposes
of Section 2.2, the value of each Performance Share shall be equal to the
closing price of a share of Stock on the last trading day of the Year before the
Performance Period begins. The Participant’s Salary shall be determined as of
the January 1 preceding the date the Award is granted, or such other time as is
determined in the discretion of the Committee. Each Award is deemed to be
granted on the day that it is approved by the Committee.


2.4 Accounting and Adjustment of Awards. The number of Performance Shares
awarded to a Participant shall be recorded in a separate Account for each
Participant. The number of Performance Shares recorded in a Participant’s
Account shall be adjusted to reflect any splits or other adjustments in the
Stock. If any cash dividends are paid on the Stock, the number of Performance
Shares in each Participant’s Account shall be increased by a number equal to (i)
the dividend multiplied by the number of Performance Shares in each
Participant’s Account, divided by (ii) the closing price of a share of Stock on
the payment date of the dividend. No adjustment shall be made to any outstanding
Awards of a Retired Participant for cash dividends paid on Stock during the
Performance Period following the Retirement of the Participant.


2.5 Performance Schedule and Calculation of Awards. Except as otherwise
provided, each Award shall become vested on January 1 immediately following the
end of the applicable Performance Period, subject to adjustment in accordance
with the following procedure. In no event shall such date be construed to be
earlier than January 1 immediately following the end of the applicable
Performance Period:


(a) One-half of the Award shall be adjusted as follows:


(i) The Total Shareholder Return for the Company shall be determined for each
Year during the Performance Period, and shall then be averaged (the “Company
TSR”).


(ii) The average Total Shareholder Return for the Peer Group utilities shall be
determined for each Year during the Performance Period, and shall then be
averaged (the “Peer Group TSR”). The two highest and two lowest performing
utilities within the Peer Group shall be excluded for purposes of determining
the Peer Group TSR.


(iii) The Peer Group TSR for the Performance Period shall be subtracted from the
Company TSR for the Performance Period. The remainder shall then be used to
determine the number of vested Performance Shares using the Performance
Schedule, based on one-half of the number of Performance Shares in the
Participant’s Account.


(b) The other one-half of the Award shall be adjusted as follows:


(i) The EBITDA Growth for the Company shall be determined for each Year during
the Performance Period, and shall then be averaged (the “Company EBITDA
Growth”).



--------------------------------------------------------------------------------


(ii) The average EBITDA Growth for the Peer Group utilities shall be determined
for each Year during the Performance period, and shall be averaged (the “Peer
Group EBITDA Growth”). The two highest and two lowest performing utilities
within the Peer Group shall be excluded for purposes of determining the Peer
Group EBITDA Growth.


(iii) The Peer Group EBITDA Growth for the Performance Period shall be
subtracted from the Company EBITDA Growth for the Performance Period. The
remainder shall then be used to determine the number of vested Performance
Shares using the Performance Schedule, based on one-half of the number of
Performance Shares in the Participant’s Account.


(c) Except as provided in Section 3, the total number of vested Performance
Shares payable to the Participant shall be the sum of the amounts determined in
accordance with subsections (a) and (b) above.


(d) The Performance Measures and the Performance Schedule will not change during
any Performance Period with regard to any Awards that have already been granted.
The Committee reserves the right to modify or adjust the Performance Measures
and/or the Performance Schedule in the Committee’s sole discretion with regard
to future grants.


2.6 Payment of Awards. Except as provided in Section 3, Awards shall be paid
after expiration of the Performance Period. The Company will issue one share of
Stock in payment for each vested Performance Share (rounded to the nearest whole
Performance Share) credited to the Account of the Participant. Payment shall be
made during the month of April of the Year immediately following expiration of
the Performance Period, or as soon as practicable thereafter. 


Section 3. Vesting and Forfeiture


3.1 Retirement. In the event of the Retirement of the Participant, any
outstanding Awards of the Participant for any unexpired Performance Period shall
immediately vest on a prorated basis, beginning with January 1 of the
Performance Period and ending with the month prior to the Retirement date. The
vested portion of the Participant’s outstanding Awards shall be adjusted in
accordance with Section 2.5 and paid in accordance with Section 2.6 following
the end of the Performance Period for the Award. If the Participant dies
following Retirement but prior to the expiration of the Performance Period, the
Participant’s outstanding Awards shall be adjusted and paid in accordance with
Section 3.4.


3.2 Death or Divestiture. If the Participant dies prior to expiration of the
Performance Period, or terminates employment as the result of a Divestiture
during a Performance Period, any outstanding Awards of the Participant for any
unexpired Performance Period shall vest on a prorated basis beginning with
January 1 of the Performance Period and ending with the last month completed
prior to the date the participant dies or the date of the termination as a
result of the Divestiture. The Participant’s outstanding Awards shall be
adjusted and paid in accordance with Section 3.4.



--------------------------------------------------------------------------------


3.3 Change in Control. In the event of a Change in Control prior to the
expiration of the Performance Period, any outstanding Award of the Participant
for any unexpired Performance Period shall be treated as follows:


(a) If the Award is assumed by the successor to the Sponsor as of the date of
the Change in Control, each outstanding Award not previously forfeited shall
continue to vest and shall be paid pursuant to the terms of this Sub-Plan;
provided, however, that in the event the employment of the Participant is
terminated by the Company without Cause following the Change in Control, any
outstanding Award shall become fully vested as of the termination date, and the
aggregate value of the Award shall be paid after being adjusted in accordance
with Section 3.4.
 
        (b) If the Award is not assumed by the successor to the Sponsor as of
the date of the Change in Control, any outstanding Award shall become vested as
of the date of the Change in Control, and the aggregate value of the Award shall
be paid after being adjusted in accordance with Section 3.4.
 
3.4 Adjustment and Payment of Awards. Any Award which is vested prior to the end
of the Performance Period due to the death of the Participant, termination of
employment as a result of a Divestiture, or Change in Control during the
Performance Period, or becomes payable upon death following Retirement pursuant
to Section 3.1 above shall be adjusted and paid pursuant to the following
procedure:


(a) One-half of the Award shall be adjusted as follows:


(i) The Company TSR shall be determined for each Year or partial Year, and a
weighted average Company TSR shall be calculated for the period between the
first day of the Performance Period and the date the Participant dies, the date
of termination as a result of the Divestiture or the date that the Award is
vested pursuant to Section 3.3 (the “Prorated Company TSR”).


(ii) The average Peer Group TSR shall be determined for each Year or partial
Year, and a weighted average Peer Group TSR shall be calculated for the period
between the first day of the Performance Period and the date the Participant
dies, the date of termination as a result of the Divestiture or the date that
the Award is vested pursuant to Section 3.3 (the “Prorated Peer Group TSR”). The
two highest and two lowest performing utilities within the Peer Group shall be
excluded for purposes of determining the Peer Group TSR.


(iii) The Prorated Peer Group TSR for the Performance Period shall be subtracted
from the Prorated Company TSR for the Performance Period. The remainder shall
then be used to determine the vested Performance Shares using the Performance
Schedule, based on one-half of the number of Performance Shares in the
Participant’s Account.



--------------------------------------------------------------------------------


(b) The other one-half of the Award shall be adjusted as follows:


(i) The Company EBITDA Growth shall be determined for each Year or partial Year,
and a weighted average Company EBITDA Growth shall be calculated for the period
between the first day of the Performance Period and the end of the calendar
quarter immediately preceding the date the Participant dies, the date of
termination as a result of the Divestiture or the date that the Award is vested
pursuant to Section 3.3 (the “Prorated Company EBITDA Growth”).


(ii) The average Peer Group EBITDA Growth shall be determined for each Year or
partial Year, and a weighted average Peer Group EBITDA Growth shall be
calculated for the period between the first day of the Performance Period and
the end of the calendar quarter immediately preceding the date the Participant
dies, the date of termination as a result of the Divestiture or the date that
the Award is vested pursuant to Section 3.3 (the “Prorated Peer Group EBITDA
Growth”). The two highest and two lowest performing utilities within the Peer
Group shall be excluded for purposes of determining the Peer Group EBITDA
Growth.


(iii)  The Prorated Peer Group EBITDA Growth for the Performance Period shall be
subtracted from the Prorated Company EBITDA Growth for the Performance Period.
The remainder shall then be used to determine the vested Performance Shares
using the Performance Schedule, based on one-half of the number of Performance
Shares in the Participant’s Account.


(c) The total number of vested Performance Shares payable to the Participant
shall be the sum of the amounts determined in accordance with subsections (a)
and (b) above.


(d) In the event of the death of the Participant, payment shall be made within a
reasonable time after the Participant dies to the Participant’s Designated
Beneficiary. In the event of the termination of employment of the Participant as
a result of a Divestiture, payment shall be made within a reasonable time after
the date of termination. If the Award vests pursuant to Section 3.3, the Award
shall be paid within a reasonable time after the date of vesting. The Company
will issue one share of Stock in payment for each Performance Share (rounded to
the nearest whole Performance Share) credited to the Account of the Participant.


3.5  Termination of Employment. In the event that a Participant’s employment
with the Company terminates for any reason other than as provided in this
Section 3, any Award made to the Participant which has not vested as provided in
Section 2 or Section 3 shall be forfeited.



--------------------------------------------------------------------------------


Section 4. Non-Assignability of Awards


The Awards and any right to receive payment under the Plan and this Sub-Plan may
not be anticipated, alienated, pledged, encumbered, or subject to any charge or
legal process, and if any attempt is made to do so, or a Participant becomes
bankrupt, then in the sole discretion of the Committee, any Award made to the
Participant which has not vested as provided in Sections 2 and 3 shall be
forfeited.


Section 5. Amendment and Termination


This Sub-Plan shall be subject to amendment, suspension, or termination as
provided in the Plan.




IN WITNESS WHEREOF, this instrument has been executed this 15th day of December,
2006.


                    PROGRESS ENERGY, INC.
 


                                                       By: /s/ Robert B. McGehee
                                                    Robert B. McGehee
                                                                     Chief
Executive Officer











 
 


--------------------------------------------------------------------------------



ATTACHMENT 1


PERFORMANCE SCHEDULE


PERFORMANCE SHARE CALCULATION1




The following table shall be used to adjust one half of the Participant’s Award
in accordance with Section 2.5(a) or Section 3.4(a) of the Plan.


If the Company TSR2 minus
the Peer Group TSR2 is:
Then the 50% of the vested
Performance Share Award
shall be multiplied by:
5% or better
2.00
4.0 - 4.99
1.75
3.0 - 3.99
1.50
2.0 - 2.99
1.25
1.0 - 1.99
1.00
(0.99) - 0.99
.50
(1.0) - (1.99)
.25
(2.0) or less
0.00

 
The following table shall be used to adjust one half of the Participant’s Award
in accordance with Section 2.5(b) or Section 3.4(b) of the Plan:


If the Company EBITDA Growth2 minus
the Peer Group EBITDA Growth2 is:
Then the 50% of the vested
Performance Share Award
shall be multiplied by:
5% or better
2.00
4.0 - 4.99
1.75
3.0 - 3.99
1.50
2.0 - 2.99
1.25
1.0 - 1.99
1.00
0.00 - 0.99
.50
Less than 0
0



1 The number of Performance Shares as calculated above shall be paid in
accordance with the provisions of Section 2.5 and 2.6 of this Sub-Plan.


2 For purposes of Section 3, the Prorated Company TSR and EBITDA Growth and
Prorated Peer Group TSR and EBITDA Growth shall be used, and the number of
Performance Shares as calculated above shall be paid in accordance with the
provisions of this Sub-Plan. 
 
 
 
 